Appeal by the defendant from a judgment of the County Court, Suffolk County (Kahn, J.), rendered February 28, 2011, convicting him of attempted dissemination of indecent material to a minor in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review an order of protection issued at the time of sentencing.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contentions that his plea was not voluntary, knowing, and intelligent due to the trial court’s failure to advise him, at the time of his plea, that an order of protection would be imposed upon him at sentencing and that he would be required to register as a sex offender (see People v Williams, 84 AD3d 1417, 1418 [2011]; People v Morrow, 48 AD3d 704, 705 [2008]; People v *775Dixon, 16 AD3d 517 [2005]). These contentions are, in any event, without merit (see People v Gravino, 14 NY3d 546, 553 [2010]; People v Vasquez, 85 AD3d 1068 [2011]; People v Smith, 85 AD3d 1065 [2011]; People v Margillo, 69 AD3d 655 [2010]).
The defendant’s contention that the order of protection was improperly issued since the sentencing court failed to specify any reason on the record for issuance of the order (see CPL 530.12 [5]) is belied by the record. Further, with respect to the duration of the order of protection, contrary to the defendant’s contention, the sentencing court complied with CPL 530.12 by 1£fix[ing]” the duration of the order, as required by that statute (CPL 530.12 [5]). Skelos, J.P, Belen, Lott and Miller, JJ., concur.